The plaintiffs petition for certification for appeal from the Appellate Court, 48 Conn. App. 902 (AC 17006), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the tortfeasor’s vehicle is not underinsured when the tort-feasor has a $100,000 liability policy and the plaintiff has a $100,000/$300,000 split limit uninsured motorist policy in circumstances where, due to the existence of multiple claimants, the plaintiffs recovery under the tortfeasor’s policy is less than $100,000?”
*904The Supreme Court docket number is SC 15939.
Bernard, Pellegrino, in support of the petition.
Karen T. Gerber, in opposition.
Decided May 15, 1998